Citation Nr: 1003995	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent 
disabling for degenerative disc disease (DDD) of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease (DDD) of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to June 1978 
and from August 1981 to January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2007 from the St. Petersburg 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for increased 
ratings for the disabilities of her cervical and lumbar 
spine.  The case has since been transferred to the RO in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reflects that a remand is necessary 
for proper adjudication of these claims.  The VA examination 
of November 2008 which addressed her cervical and lumbar 
spine disabilities is inadequate.  While the examiner noted 
complaints of pain on motion, he or she failed to describe 
the degree of motion at which the pain started or ended.  
There was also no discussion about the frequency if any, of 
incapacitating episodes pursuant to the VA criteria for 
evaluating spinal disorders.  

The examiner also remarked that he or she was unable to 
comment on the "Deluca" factors without speculation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However the 
examination did not properly evaluate the Veteran for the 
purposes of obtaining the findings of functional impairment 
may be due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The examiner is noted to 
have mentioned there being pain on repetitive motion of the 
neck and back, but did not record at which degree the pain 
started and ended, or even to record the ranges of motion on 
repetitive motion.  

In addition, the examination failed to also adequately 
address the nature and extent of any neurological 
manifestations of the spinal conditions, merely stating that 
there was occasional right lower extremity radiculopathy, and 
stating that there were no motor or sensory abnormalities 
noted.  A review of the evidence does reflect that more 
detailed neurological examination such as done in a January 
2007 report does reflect a slightly decreased pinprick 
sensation down the right leg.  Other records from the 1990s 
suggest bilateral lower extremity neuropathy.  A more 
detailed examination both for orthopedic and neurological 
findings is necessary to afford proper adjudication of this 
matter.

Furthermore the Board notes that that the Veteran was awarded 
Social Security benefits in a September 2001 decision.  While 
some of the records in conjunction with this decision have 
been associated with the claims folder, an attempt should be 
made to obtain the records in their entirety, as they could 
contain some potentially pertinent evidence in this matter.

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.

2.  The RO should contact the Veteran and 
ask that she identify all sources of 
treatment for her claimed cervical and 
lumbar spine disorders since 2007, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit evidence 
in support of her claims.  38 C.F.R. § 
3.159 (2009).

3.  After completion of the above, the 
Veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
her service-connected cervical spine and 
lumbar spine disorders.  All indicated 
tests and studies should be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should address 
the severity of the Veteran's service-
connected cervical spine and lumbar spine 
disorders by recording the range of motion 
in the Veteran's back and neck observed on 
clinical evaluation and should assess 
whether the back and/or neck exhibits any 
disability to include limitation of 
motion, pain, or instability, including on 
repetitive use.  Additionally, the 
examiner should be requested to determine 
whether the lumbar spine and/or cervical 
spine exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should also be asked 
to express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner should also identify 
whether or not the Veteran reported any 
incapacitating episodes associated with 
her neck and back pain, and if so, the 
duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires bed 
rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment, if any, related to the 
service-connected cervical spine and 
lumbar spine disorders.  The neurological 
examiner should also discuss the severity 
of any associated radiculopathy which may 
be found and ascertain whether it more 
closely resembles a mild incomplete 
paralysis, a moderate incomplete 
paralysis, a moderately severe incomplete 
paralysis or a severe incomplete 
paralysis.  The examiner should also 
describe any other neurological 
manifestations which may be present.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2009).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


